Citation Nr: 1412529	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for loss of balance, to include as a due to an undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as a respiratory disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial rating in excess of 70 percent for a depressive disorder.

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

8.  Entitlement to an initial, compensable rating for left ear hearing loss.

REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from September 1986 to June 1989; he had many years of service in the Air Force National Guard that included periods of active duty from November 19, 2006 to May 25, 2007 and August 12, 2008 to March 30, 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran previously filed claims for service connection for a back disorder and right ear hearing loss, which were denied in a May 1996 rating decision.  However, the more recent claims for service connection are not considered claims to reopen as the Veteran contends the claimed disabilities are based, in part, on his more recent periods of active duty service.  

The issues of service connection for loss of balance, obstructive sleep apnea, and a back disorder, and an initial higher rating for depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran is not shown to have current diagnoses of hypertension or right ear hearing loss.

2.  There is no legal basis to assign a schedular rating in excess of 10 percent for tinnitus.

3. The Veteran does not have a service-connected right ear hearing loss disability and his left ear hearing loss is shown to have Level II hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for hypertension.  38 U.S.C.A 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria are not met to establish service connection for right ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria are not met to establish an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).

4.  The criteria are not met to establish an initial compensable evaluation for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

A September 2010 pre-decisional letter contained legally sufficient notice to the Veteran of the information and evidence necessary to substantiate his claims and of his and VA's responsibilities in obtaining information and evidence to support his claims, and general notice of disability ratings and effect dates of awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As the September 2011 rating decision on appeal granted service connection for a tinnitus and left ear hearing loss, and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased ratings.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  Service treatment records and VA and non-VA treatment records have been obtained and associated with the claims folder.  The RO also arranged for VA examinations in July 2011 and August 2011 that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to notify and assist has been met. 

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Service connection will also be presumed for certain chronic diseases, including hypertension and sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In deciding these claims, the Board must determine the probative value of all of the evidence submitted, so of both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

A.  Hypertension

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau. 

The Veteran's active duty service treatment records contain multiple blood pressure readings, but no reading is to be higher than 160/90.  There is also no showing of a diagnosis of hypertension.  His National Guard records show a reading of 126/104 was noted on a June 1996 periodic examination, but there is no diagnosis of hypertension associated with it. 

Likewise, post-service private and VA treatment records fail to show a diagnosis of hypertension.  See private records from Dr. G. A., and VA records from April 1990 to August 1995 and from June 2009 to July 2012.

On August 2011 VA examination, the Veteran reported his primary care physician told him he was "pre-hypertensive" in 2009.  He has been monitored ever since; but he was not taking any medication.  On examination, the Veteran's blood pressure readings were 125/80, 128/85, and 130/82.  Based on the examination, the examiner found no basis to diagnose hypertension and it was noted there was no diagnosis shown in VA's CPRS systems.

While the Veteran may have been considered pre-hypertensive by his physician, he is not shown to have been actually diagnosed with hypertension at any time during the appeal period.  In the absence of proof of present disability, namely hypertension, there can be no valid claim.

The Veteran's October 2010 statement alleges continuity of symptoms pursuant to 38 C.F.R. § 3.303 (b), but again he is not shown to have a diagnosis of hypertension at any time during the appeal.  In addition, while the Veteran is competent to describe his symptoms, he is not competent to render a diagnosis of hypertension, as this is a determination that requires medical expertise.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, so the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  
 
Despite the Veteran's assertion he has a right ear hearing loss disability, at no time has he been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.

June and December 2008 pre- and post- deployment health assessments show he denied having any hearing trouble.  Even earlier audiology examinations in September 1996 and July 2006 associated with his National Guard service contain findings that show the hearing in his right ear was within normal limits.  

The audiological evaluation in September 1996 show pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
5







The audiological evaluation in July 2006 show pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
0







Likewise, subsequent records also reflect normal hearing.  A May 2010 service record shows the Veteran reported having a history of military noise exposure from generators and airplanes in Iraq; however, his right ear hearing was normal.

More recently, on July 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15







The audiologist diagnosed normal right ear hearing at 500 Hz - 4K Hz with speech recognition of 100 percent.

As noted previously, the threshold factor for any valid claim for service connection is that there is evidence of a current disability.  Degmetich, supra.  Here, the Veteran is not shown by the medical evidence to have hearing loss of the right ear in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater.  Speech recognition scores using the Maryland CNC Test are not less than 94 percent.  Rather, speech recognition on the right ear was 100 percent in July 2011.  While the Veteran is competent to describe his right ear hearing loss symptoms, he is not competent to diagnose right ear hearing loss in accordance with VA criteria, which is a determination requiring an audiological evaluation.  As the evidence establishes the Veteran does not have a right ear hearing loss disability for VA purposes, the doctrine of reasonable doubt does not apply and the claim is denied.



Increased Rating 

A.  Tinnitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Here, staged ratings have not been assigned by the RO.

The Veteran is appealing the initial 10 percent rating assigned for his tinnitus.  The 10 percent rating was assigned effective August 13, 2010, the date the claim for service connection was received.

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As explained below, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-the outcome of this appeal does not change.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, limit a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral, as the Supreme Court has held that deference is owed to VA's interpretation of its own regulations and VA's interpretation was not plainly erroneous or inconsistent with the regulations.  Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006); see also Thomas Jefferson University v. Shalala, 512 U.S. 504, 512 (1994).

The Veteran made no specific allegations of whether separate ratings should be assigned for each ear or if a higher single rating is warranted, but the plain language of Diagnostic Code 6260, Note (2), limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Consequently, the Veteran's service-connected tinnitus is assigned the maximum schedular rating available for bilateral tinnitus and there is no legal basis upon which to award a rating in excess of 10 percent for bilateral tinnitus or separate schedular evaluations for tinnitus in each ear.  38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, the Veteran's claim is denied.

B. Left Ear Hearing Loss

The Veteran asserts that his service-connected left side hearing loss warrants an initial compensable rating.  He is not service connected for right ear hearing loss.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz  (Hz).  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2013).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

According to the regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of Level I.  38 C.F.R. § 4.85(f).  In this regard, compensation may be payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, barring willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and there is hearing impairment in the non-service connected ear, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  In this case, the service-connected left ear is not 10 percent or more disabling, and thus, the nonservice-connected right ear is assigned a Roman numeral designation of Level I.

On July 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
25
35
55
100
95

The average pure tone threshold was 18 decibels in the right ear and 71.25 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.  The disability had significant effects on the Veteran's occupation and the impact on occupational activities was decreased concentration, difficulty following instructions, and hearing difficulty.

As noted above, hearing loss in the service-connected left ear is not at a compensable level.  As a result, the Veteran's nonservice-connected right ear hearing loss disability will be considered as a level I hearing loss in combination with his service-connected left ear hearing loss disability in considering the proper rating for his service-connected hearing loss disability.  38 C.F.R. §§ 3.383, 4.85(f). 

Application of Table VI to the findings of the left ear on examination results in Level II hearing loss.  When Level I hearing loss in the right ear and Level II hearing loss in the left ear are applied to Table VII result in a 0 percent (noncompensable) rating.  An exceptional pattern of hearing impairment in the left ear has not been demonstrated.   38 C.F.R. § 4.86 (2013).  The rating for a hearing disability is based on clinical data obtained from audiometry testing.  Lendenmann, supra.

There is no evidence of record that meets or approximates the criteria for a compensable rating for left ear hearing loss disability.  As the preponderance of the evidence is against the claim for a compensable initial rating for left ear hearing loss disability, the benefit of the doubt rule is not for application in resolution of this claim.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular Consideration

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.   

Here, the Board finds neither the first or second Thun element is satisfied.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition without the assistance of hearing aids.  The audiologist has noted the Veteran's reports of difficulty in concentrating and left ear hearing due to his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids.  Testing under these conditions more likely demonstrates greater functional impairment than testing under the more optimal situation of with listening with hearing aids.  Thus, the criteria reasonably describe the Veteran's disability picture, which is manifested by the impairment in understanding speech.  In short, there is nothing exceptional or unusual about the Veteran's left ear hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  The same may also be said for the Veteran's tinnitus in that there is nothing unusual or exception about the impact of the disability on his level of functioning, and the manifested symptoms (i.e., constant ringing, as reported on VA examination in July 2011) are contemplated in the rating criteria.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left ear hearing loss or tinnitus has caused him to miss work or has resulted in any hospitalizations.  He has been employed as a school teacher on a full time basis since 1996.  The Board finds, therefore, that the Veteran's service-connected left ear hearing loss and tinnitus do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for right ear hearing loss.

An initial rating for tinnitus in excess of 10 percent is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

A. Loss of Balance

The Veteran contends he has loss of balance due to his service in Iraq.  Records show he had such service from September 2008 to January 2009.  Although the August 2011 VA Gulf War examination report reflects there was no finding of loss of balance on examination, the Veteran reported he was evaluated and treated at VA for this problem.  This is confirmed by a November 2010 VA record that shows the Veteran was prescribed dimenhydrinate for dizziness.  Unfortunately, none of the records show precisely when he was seen and treated, so there appears to be outstanding pertinent records.  Since this evidence was apparently not considered nor whether the symptoms were evidence of an undiagnosed illness due to service in the Persian Gulf, another examination and opinion is needed.  Ongoing VA treatment records should be secured for consideration.

B. Obstructive Sleep Apnea

Based on the Veteran's current diagnosis of obstructive sleep apnea and a June 2009 Post-Deployment Health Reassessment that shows based on his most recent deployment he provided a positive response to having problems sleeping or still feeling tired after sleeping, an examination and opinion are needed to determine the etiology of his current disorder.

C. Back Disorder

The Veteran contends he has a back disorder related to his recent periods of service in Iraq.  He was provided a VA examination in June 2011 and he was diagnosed with having lumbar paravertebral myositis and muscle spasms were diagnosed by x-rays.  The examiner stated that the Veteran's low back disorder was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  However, the rationale provided by the examiner is not clear.  Therefore, an additional opinion must be obtained on remand.

D. Depressive Disorder

The Veteran was afforded a VA psychiatric examination.  Review of that report suggests that the Veteran's complete VA treatment records are not associated with the claims folder.  These records should be obtained on remand.  As the case must be remanded for the foregoing reason, the Veteran should also be scheduled for a current VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's complete VA treatment records, to include all psychological and psychiatric treatment records, from  the San Juan VA Medical Center (VAMC) and Mayaguez OPC, dated since August 2010.  The RO should specifically obtain treatment records between June 2010 and November 2010 that relate to complaints of dizziness and prescription for dimenhydrinate.  Any records obtained and associated with the claims file found to be in Spanish in whole or in part must be translated.

2.  Then, arrange for a VA Gulf War examination to determine if he has a disability manifested by loss of balance that is related to his service.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

a) The examiner should take a complete history of the Veteran's loss of balance.  The examiner must comment on whether the Veteran has a diagnosed disorder associated with his complaints of dizziness and loss of balance.  He or she must be advised the Veteran is competent to report his symptoms.

b) If a diagnosis is not identified, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) the dizziness and loss of balance represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  The examiner is advised that even if there is no evidence of symptoms on examination, the Veteran was prescribed medication in 2010 for dizziness.  An April 2010 hearing conservation examination also notes he provided a positive response for dizziness.

c) The complete rationale for all opinions expressed should be set forth in the examination report.

3.  Arrange for an appropriate VA examination to determine if the diagnosed obstructive sleep apnea is related to the Veteran's service.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury during active service.  

b) In rendering an opinion, the examiner must specifically comment on the June 2009 Post Deployment Reassessment that notes he had trouble sleeping or still felt tired after sleeping.  He or she must be advised the Veteran is competent to report his symptoms.

c) The complete rationale for all opinions expressed should be set forth in the examination report.

4.  Arrange for a VA spine examination to determine the nature and etiology of the Veteran's claimed back disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

a) Report all pertinent findings and diagnoses relative to the back.  

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury during active service.  

b) In rendering an opinion, the examiner must take into consideration the Veteran's assertion he had a lifting injury to his back in 2008 while on active duty, pre- and post-deployment assessments, and all other pertinent treatment and medical records.

c) The examiner must provide a complete explanation of the rationale used to render this opinion.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner must also discuss the effect, if any, of the Veteran's depressive disorder on his social and occupational functioning.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Then, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

7.  Finally, readjudicate the Veteran's remaining claims.  If any claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


